Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-5, is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 20190069304 in view of Geekie US 20190379427

1. A user equipment device (UE), comprising: 
a radio comprising a first antenna and a second antenna (Chang: [0005, 0015] The wireless communication device includes a plurality of antennas); and 
a processor operably coupled to the radio, wherein the UE is configured to: 
[[receive downlink]] data via the first antenna, wherein the first antenna has a higher link budget than the second antenna (Chang: [0006] assigning the antenna with the strongest received signal strength indicator (RSSI) to be the main data transmission antenna among the plurality of antennas through the control module; and switching off at least one of the others of the plurality of antennas); 
determine that a temperature of the UE is rising at a rate that is higher than a rate threshold (Chang: [0020] monitors an operating temperature of the wireless communication device 1a through the temperature measurement module 51. When the operating temperature of the wireless communication device 1a exceeds the temperature threshold, the control module 30 issues the signal detection command 31 to the received signal strength indicator detecting module 20…); 
based at least in part on determining that the temperature of the UE is rising at the rate that is higher than the rate threshold, switch from receiving the downlink data via the first antenna to receiving the [[downlink]] data via the second antenna (Chang: [0020] When the temperature measurement module 51 detects that the operating temperature of the wireless communication device 1a exceeds the temperature threshold, which indicates that the wireless communication device 1a is overheated, the operating temperature of the wireless communication device 1a can be reduced by switching off at least one of the plurality of the antennas 10…After that, the control module 30 assigns the antenna 10 with the strongest received signal strength indicator (RSSI) among the plurality of antennas 10 to be the main data transmission antenna and switches off at least one of the others of the plurality of antennas 10).
Geekie further teaches receive downlink data via the first antenna (Geekie: [0037, 0053, 0072]) in order to disable the millimeter wave communication link and fallback to a different wireless communication link to initiate component temperature mitigation operation in response to a determination that temperature threshold (a component failure threshold) has been met [0065].
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of claim invention to include the recited limitation into Chang’s invention in order to disable the millimeter wave communication link and fallback to a different wireless communication link to initiate component temperature mitigation operation in response to a determination that temperature threshold (a component failure threshold) has been met [0065], as taught by Geekie.

3. The UE of claim 1, wherein the downlink data is received via a 5th Generation New Radio (5G NR) radio access technology (RAT) (Geekie: [0028, 0065]).

4. The UE of claim 1, wherein the downlink data is received at a lower data rate via the second antenna than via the first antenna (Geekie: [0028, 0065]).

5. The UE of claim 1, wherein the UE is further configured to: based at least in part on determining that the temperature of the UE is rising at the rate that is higher than the rate threshold, switch from transmitting uplink data via the first antenna to transmitting the uplink data via the second antenna (Chang: [0020]).

Claim(s) 2, 6, 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chang US 20190069304 in view of Geekie US 20190379427 further in view of Dorsey US 20100091747

2. The UE of claim 1, wherein the UE is further configured to: based at least in part on determining that the temperature of the UE is rising at the rate that is higher than the rate threshold, reduce a dynamic range of an analog-to-digital converter (ADC) used in association with receiving the downlink data (Dorsey: [0134]) in order to reduce channel bandwidth reduces thermal power by, inter alia, reducing the rate at which waveform synthesizers and ADCs (analog-to-digital converters) operate. 
Thus, it would have been obvious to one ordinary skill in the art before effective filing date of claim invention to include the recited limitation into Chang’s invention in order to reduce channel bandwidth reduces thermal power by, inter alia, reducing the rate at which waveform synthesizers and ADCs (analog-to-digital converters) operate, as taught by Doresy. 

6. The UE of claim 1, wherein said determining that the temperature of the UE is rising at the rate that is higher than the rate threshold is performed responsive to the UE being engaged in sustained peak throughput of data reception (Dorsey: [0172]; Chang: [0053]; Geekie: [0065]).

21. The UE of claim 1, wherein said determining that the temperature of the UE is rising at the rate that is higher than the rate threshold is performed responsive to the UE being engaged in sustained peak throughput of data transmission (Dorsey: [0172]; Chang: [0053]; Geekie: [0065]).

Regarding claims 22-34, the independent claim and each dependent claim are related to the same limitation set for hereinabove in claims 1-6, 21, where the difference used is a “apparatus” and the wordings of the claims were interchanged within the claim itself or some of the claims were presented as a combination of two or more previously presented limitations. This change does not affect the limitation of the above treated claims. Adding these phrases to the claims and interchanging the wording did not introduce new limitations to these claims. Therefore, these claims were rejected for similar reasons as stated above.

Conclusion
            Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sulaiman Nooristany whose telephone number is 571-270-1929.  The examiner can normally be reached on Monday thru Friday: 8:30am to 5:00pm (EST). If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeff Rutkowski can be reached on 571-270-1215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SULAIMAN NOORISTANY/
Primary Examiner, Art Unit 2415